 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDOhio State Legal Services Association and Ohio StateLegal Services Association Employees Union,' Peti-tioner. Case 9 RC-12286December 6, 1978DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN FANNING AND Mi MBERS PENFI. lOAND) ITR tlSi)AI IUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held in Columbus, Ohio, on December16, and 21, 1977, and January 10, February 13 14,and March 14 15, 1978, before Hearing OfficerJames E. Horner of the National Labor RelationsBoard. Pursuant to Section 102.67 of the Board'sRules and Regulations and Statements of Procedure.Series 8, as amended, this case was transferred by theRegional Director for Region 9 to the National La-bor Relations Board for decision. The Employer fileda brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is a nonprofit corporation orga-nized under the laws of Ohio. It is the grantee andadministrator of three separate and segregablegrants, which support the activities of the Ohio StateLegal Services Association (OSLSA). Food ActionCommunity Education Project (FACE), and South-eastern Ohio Legal Services Project (SEOLS).2The Employer contends that each of these fundingprojects is a separate employer and that since theEmployer named in the petition, OSLSA, when con-sidered alone, has an annual gross revenue of lessthan $250,000, the Board should decline to assert ju-risdiction based on its decision in Camden RegionalLegal Services, Inc., 231 NLRB 224 (1977). This argu-ment is without merit. OSLSA, which is the only in-corporated legal entity of the three, has the sameboard of trustees as the other projects. Its own opera-The name of the Petitioner appears as amended at the hearing.Each project will be referred to by its acronym OSLSA will be used todesignate those of the Employer's employees whose activities are primaril5funded by grants other than those suppor ting FACE and SEOI.S The threeprojects together will be referred to as the }(mploertions are partially supported by the funds for SEOISand FACE, to the extent that OSLSA's staff and ser-vices are utilized by SEOLS and FACE. Moreoever,OSLSA is not only the legal grantee for all the pro-grams, it also retains tight managerial, administra-tive, and supervisory authority over the other pro-jects. Thus, we conclude that OSLSA is the Employerfor the employees in all three projects.The aggregate of the grants supporting the Em-ployer's three programs is well over $250,000, withalmost all of the funds coming from the Legal Ser-vices Corporation and the Community Services Ad-ministration. In addition, during the 12 months pre-ceding the filing of the petition, the Employer hasspent approximately $13,800 for lawbooks from pub-lishers outside the State of Ohio. $9,000 for officesupplies from a New York concern, and between$2,000 and $2,500 or malpractice insurance from anout-of-state carrier. Thus, the Employer's operationsclearly have a substantial effect on interstate com-merce so as to establish the required statutory juris-diction and an annual gross revenue sufficient tomeet the Board's discretionary jurisdictional stan-dard for law firms and legal assistance programs. SeeWayvne Countrl NciShhorhood Lgal Services. Inc.. 229NLRB 1023 (1977); Camreden Regional lengal Senrvices,Inc., supra.Accordingly, we find that the Employer is engagedin commerce within the meaning of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction herein.2. The Ohio State Legal Services Association Em-ployees Union is an organization within the meaningof Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.'4. The appropriate unit: The Employer's head-quarters is located in Columbus, Ohio, and housesthe offices of OSLSA and FACE, where approxi-mately one-half of the employee complement works.The remaineder of the employees are distributedthroughout the various SEOLS area offices. Thereare four main offices servicing discrete geographicalareas in Ohio. The offices are located in Zanesville.Chillicothe. Portsmouth, and New Philadelphia. DueI he iEnplhoer algues that a iaucstion conc:rning representation doesnot exist because there wails no showing of Interest for the Pelitioner narniedIn the petition I he hasis for this contention is that Iwo I.ttorne -emploseesentered their ilamnes in the space ,in the pelition reserted for the Peltitioner'name while Ihe a.lcompanilng authoriiatiuon cards establishing the showsinglf interest were made out in the name of OfSI S ' F .A(CE SfOIS Employ-ees U nion We find thrit the underlying letitllner was the same throughoutand that the subsecquent rnmeidnient of Ihe liarie ilf the Petitloner cured anterror In the fornial petitiomn %ithluit prelpIadc toi the I mployuer In an -re-..p~ci594 OHIO STATE LEGAL SERVICES ASSN.to the size of its area, the New Philadelphia officealso maintains satellite offices.OSLA's functions include initiating litigation withlaw reform consequences for the poor, providingbackup legal expertise for legal aid groups in Ohio,lobbying on legislative matters concerning the poor,working with community groups on issues related toOSLSA's mandate, and administering and supervis-ing the FACE and SEOLS projects. The FACE grantfunds a three-person operation which provides advo-cacy and education services in the area of Federalfood programs. SEOLS provides routine legal ser-vices to the poor population in certain counties inOhio.The Petitioner seeks to represent the professionaland nonprofessional employees in all of the Employ-er's offices. The Employer contests the appropriatenessof the scope of that unit and the unit placement of someof the employees.A. The Scope of the UnitThe Employer contends that the petitioned-forunit is inappropriate and that the only appropriateunits would be ones limited to the Employer's indi-vidual offices. The Employer cites three factors tosupport its position: (1) the distance between the of-fices; (2) the lack of interchange among the employ-ees working at the different offices; and (3) the dif-ferent working conditions and supervision of theemployees at each location as a result of the autono-mous authority of the managing attorneys in the lo-cal offices. We reject the Employer's contention andconclude that there is sufficient homogeneity amongthe employees in all the Employer's offices to war-rant finding that the petitioned-for unit constitutesan appropriate unit.Despite the substantial distances between some ofthe offices and the infrequent interchange of employ-ees, the record clearly demonstrates that the employ-ees share a community of interest. They are subjectto the same overall labor relations and personnel pol-icies. There is one personnel manual which applies toall the offices and establishes uniform rules and ben-efits, inter alia. those concerning health benefits,malpractice insurance, vacation leave, sick leave,breaktime, grievances, etc. Moreover, the decision-making authority' in almost all personnel matters ofimportance, such as hiring, firing, discipline, andpromotions, rests in the main office. Even the consid-erable discretion of the individual office or project inprofessional matters is monitored by the top hierar-chy in Columbus. Elaborate computer printouts areused to evaluate case management in all the offices.and policy decisions on legal issues are made afterconsultation with the main office.Based on the above and other similar evidence inthe record, we conclude that the employees work un-der similar conditions (as defined in the personnelmanual), receive the same benefits, and have thesame overall supervision, especially as it relates totheir initial employment, promotion, discipline, and.ultimately, tenure with the Employer. Accordingly,we find that a unit including the employees at all theEmployer's locations is appropriate. The Employer'sprofessional employees must, of course, be accordeda separate vote as to whether they' wish to be includ-ed in the overall unit, as mandated by Section 9(b)(1)of the Act.B. The Composition of the UnitThe Employer has approximately 50 employees, 21in the Columbus office and 29 in the SEOLS offices.The top managers are Martens, the executive direc-tor; Baker, the assistant director; Friedman, the di-rector of litigation; and Schmidt, the office adminis-trator. Martens and Baker supervise all of theEmployer's operations. Friedman is concerned pri-marily with overseeing the litigation matters, andSchmidt runs the Employer's entire support staff. Ofthe remaining 17 employees in the Columbus office,8 perform support tasks and 9 are involved in law-related activities. Those latter employees include thethree FACE employees: Weinberg, the project direc-tor; Giraham, the project coordinator; and Cooper,the project assistant; the two legislative lobbyists,Mapes and Miller; and a legal section which consistsof Mullinax. another attorney, and two law clerks.The support staff includes three secretaries, one ofwhom is assigned to the FACE project; an adminis-trative secretary, Maddamma; two clerks; an ac-counting specialist, Plummer; and an accountingclerk. In each of the SEOLS offices there is a manag-ing attorney, three or four staff attorneys, and two orthree support staff,4including one administrative sec-retarN.The parties agree that the professional comple-ment should include the staff attorneys, with one ex-ception, and the law assistants who have graduatedfrom law school but are not yet admitted to the bar.The Petitioner would also include Mapes, the staffattorney who is the legislative lobbyist, and Plum-mer, the accounting specialist.We agree with the Employer's contention that em-ployees Plummer and Mapes should be excludedfrom the group of professionals. Although Plummer4 In the Ne, Philadelphi; office. there Is a larger ,upporl staff due to theslatellite offices505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the Employer's accounting specialist, she does nothave a college or accounting degree, and there is noevidence that such is a job requirement. Accordingly,we find that she does not qualify as a professional.With respect to Mapes, he is an attorney and, as alobbyist, apparently utilizes his professional expertisein the performance of his job. Nevertheless, his pro-fessional training is not a requirement of his job. Hisduties do not differ substantially from those of theother legislative lobbyist, Miller, who has not com-pleted law school. Accordingly, we find that, in hiscapacity as a legislative lobbyist, his professionaltraining is not a job requirement and thus he doesnot qualify as a professional employee.Remaining for consideration is the unit placementof the following employees, who the Employer con-tends should be excluded from the unit: Mullinax, asenior staff attorney; Weinberg, the FACE projectdirector; Mapes, the staff attorney-lobbyist; Miller,the legislative lobbyist; the administrative secre-taries; Plummer, the accounting specialist; the Re-gional Heber Smith Fellowship recipient; 5 and a de-moted managing attorney, John Smith.6Mullinax, Weinberg, and MapesThe Employer contends that these employees aresupervisors and/or managerial employees. Since theevidence proffered in support of this contention isrelated, we will consider the status of these individ-uals together.Mullinax is the Employer's acknowledged expertin welfare law. His responsibilities as senior staff at-torney include consulting on substantive legal mat-ters, initiating and assisting in law reform litigation,working with community groups concerned with wel-fare rights, and providing backup legal support to thetwo paralegals in the FACE project, Graham andCooper, who represent individuals in administrative"fair hearings." 7 Friedman is his immediate super-visor. The Employer contends that those duties in-5This attorney, referred to as the "Reggie," is paid by funds from afellowship foundation administered by Howard University, which under-writes the salary of legal aid lawyers throughout the country. Althoughpreviously the Employer used "Reggies," none was working for the Em-ployer at the time of the hearing, and there was evidence that the Employerhas ilot applied for one in the near future. Thus, we will reserve our decisionon the Employer's contention that because of the outside funding source the"Reggie" is not an employee of the Employer.6Smith was the former managing attorney for the New Philadelphia of-fice and before the hearing was demoted to a status of unclear dimensionspending the final disposition of the disciplinary action against him. Sinceboth the nature of his position and his tenure with the Employer are uncer-tain, we will also reserve our decision as to his placement in the unit and willallow him to vote in the election in the professional group subjectto challenge."The 20 percent of Mullinax's salar', that is paid for b? FACE fundsreflects the percentage of his time that he works for the project as its legaladvisor.clude the supervision and evaluation of the FACEparalegals, involvement in the hiring process, partici-pation in the Friday morning "management" meet-ings, and independent power to establish the Em-ployer's policy on welfare matters.The record, however, reveals that the Employer'scharacterization of Mullinax's authority is exaggerat-ed. As described by Mullinax and the two paralegalshe directs, Graham and Cooper, his relationship withthem is merely advisory, although as a matter ofform he is the attorney of record in many of theircases and has ethical responsibilities which flow fromthat status. Both Graham and Cooper essentially op-erate on their own, seeking Mullinax's advice andjudgment when they have problems, particularly le-gal questions, in areas within his expertise. Thus,Mullinax's direction of the paralegals is merely inci-dental to his professional role as the attorney for theFACE project and is not the exercise of supervisoryauthority.8Mullinax's comments on one of Graham's evalua-tions are also not indicative of any supervisory au-thority. Rather, this participation in the evaluationwas at the behest of the admitted supervisor seekinginformation about Graham's performance from a se-nior employee who had worked with her. Mullinaxhas not contributed to any other evaluations. In fact,other employees have commented on Graham's eval-uations. Furthermore, the Employer's evaluationprocedure is generally an informal one that is initiat-ed by the employee's completing a self-evaluationand is subject to independent review and investiga-tion by the executive director.9Similarly, Mullinax's participation in the hiringprocess is also more in the nature of informed adviceto management than an indication of the effectivepower to recommend. To an even greater extent thanin the evaluation process, the Employer involvesmost of the employees in the hiring process. Typical-ly, the staff affected by the new hire will interviewand screen applicants, recommending a limited num-ber of candidates to Martens, who then interviewsthem and makes a selection. Mullinax, as the formerleader of the FACE project, was asked to participatein the selection of its new director. After screeningand interviewing applicants, he made his recommen-dations. After reviewing the candidates, Martensmade the final selection and chose Weinberg, whowas not Mullinax's first choice.The Employer also ascribes significance toMullinax's attendance at the Friday morning "man-agement" meetings. Despite the Employer's charac-See Neighhborhood Legal Servire.s, Inc., 236 NLRB 1269 (1978).The personnel manual specifically reserves to the executive director thisnght596 OHIO STATE LEGAL SERVICES ASSN.terization of these meetings, a more reasonable inter-pretation of the record is that the meetings are infor-mational and provide a regular forum for communi-cation and discussion. These meetings are held overbreakfast in a local restaurant which is apparentlypatronized regularly by the employees. The Fridaymeetings are far from exclusive. Mullinax testifiedthat he often attended merely because he was eatingin the restaurant that morning. Employees readilysubstitute for each other at the meetings, the onlyrequirement being that each operating area be repre-sented. That the Employer would hold such meetingsis consistent with the procedures described above forevluations and hiring, which also involve feedbackfrom the staff, with the decisionmaking power vestedin the top hierarchy. As such, attendance at thesemeetings is not evidence of supervisory or manage-rial rank.Sanford Weinberg is the project director of FACE,which includes two other paralegals and a secretary.According to the Employer's witness, Assistant Di-rector Baker, Weinberg was responsible for writingthe grant proposal and on day-to-day matters is re-sponsib!e for implementing the goals of the project.The Employer contends that these responsibilitiesare managerial and supervisory in nature, since indrawing up the proposal Weinberg created job posi-tions, set salaries, and determined the Employer'spolicy and since in implementing the program he in-fluences the hiring of personnel, manages the workassignments, evaluates the other FACE employees.and otherwise administers the project.Again, as with Mullinax, the record reveals thatthe Employer's characterization of the degree ofWeinberg's independent authority to supervise theFACE employees is inflated. The description ofWeinberg's independent role in creating the proposalis misleading. Weinberg testified that his discretionin writing the grant proposal was limited, since hewas carefully supervised by Baker in its preparation.Although he recommended salary levels for the staffas part of the budget section of the proposal, thoserecommendations were subject to the same carefulscrutiny as the rest of the document." Weinberg'sdecisions as to the substance of the proposal weretechnical grantsmanship judgments geared to whatwould be most successful in terms of getting funded.As far as Weinberg's responsibilities in the imple-mentation of the project, the Employer would haveus elevate the role of a team leader to that of a supe-rior in the strict hierarchical sense." Baker character-ized Weinberg as the head of his section with ulti-O See Fordham University, 214 NLRB 971. 972-973 (1974).' See Trailback, Inc., 221 NLRB 527 (1975).mate responsibility for its operations.'2According toWeinberg and his two coworkers, however, theywork cooperatively and by consensus. Although hespends 10-15 percent of his time coordinating theactivities of the FACE employees and on administra-tive duties, Weinberg stated that his authority is lim-ited to reasoned persuasion. In the event of a disputethat the three of them could not resolve on their own,they all agreed that Weinberg does not have the au-thority to give a binding directive. Weinberg does notassign them work. Each of the FACE workers choos-es his or her areas of concentration after consultationas a group." Although they regularly meet to providefeedback for each other and to coordinate their ef-forts when appropriate, they operate independently.Employees outside FACE routinely approach Gra-ham and Cooper with projects without first clearingthem with Weinberg.The Employer also contends, as it does with Mulli-nax, that Weinberg's supervisory authority is estab-lished by his participation in hiring, evaluations, andthe management meetings. In addition to our find-ings with respect to Mullinax, the evidence ofWeinberg's role in these areas clearly demonstratesthat these activities are not indicative of supervisorystatus. When Martens requested Weinberg's com-ments on Graham's evaluation, he also specificallystated that he would retain final responsibility for it.Moreover, Graham testified that although Weinbergnever discussed the evaluation with her, Martensvisited her expressly for that purpose. As forWeinberg's role in the hiring '' of the third FACEemployee, his role in screening and interviewing theapplicants for Martens was identical to that of Gra-ham, an admitted nonsupervisor. Similarly, Grahamoccasionally substituted for Weinberg at those Fri-day breakfast meetings discussed previously.Robert Mapes is the senior member of the legisla-tive team and is the Employer's main lobbyist. Hereceives requests for assistance on bills from the Em-ployer's clients, other staff attorneys, and legislators.The Employer argues that Mapes supervises theother member of the legislative team, Miller, includ-ing directing, assigning, and evaluating her work:1: The Employer's personnel manual sets the policies with respect to timeoff. vacations, leave. etc. To the extent that Weinberg has any responsibili-ties In these areas, they do not involve an- independent judgment. iheFACE employees testified that as a practical matter such decisions are han-dled informally and cooperatively. with each person having the initial re-sponsibility for insuring that his work is not adversely affectedAside from his responsibilities with respect to the proposal and certainroutine administrative tasks, Weinberg's duties do not differ from those ofthe others in the project in terms of their hierarchical importance. Althoughhe does not participate in the adrmnistrative fair hearings. Weinberg doesthe same kind of community education work as Graham.4 The Employer also argued that Weinberg hired the secretary for theFACE project. Weinberg, however. stated that Schmidt, the office adminis-trator. transferred the secretary to the FACE- staff and that he had no rolein selecting her.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARIIcontrolling her overtime, vacation, and leave; and ef-fectively recommending her promotion, discipline, ordischarge.Again the evidence of specific instances in the rec-ord does not support the Employer's characterizationof the degree of Mapes' authority. Although Mapesdid not testify, Miller clearly stated that, whileMapes as the senior person often assisted and ad-vised her, he did not have the authority to direct her.Even though Miller sought his counsel, she insistedthat in the event of a conflict both she and Mapeswould resort to Baker to resolve the dispute. Otheremployees testified that they have dealt directly withMiller without consulting Mapes. In addition, Millerspends approximately one-half of her time engagedin activities other than lobbying, which are unrelatedto Mapes' responsibilities. When engaged in lob-bying she performs the same tasks as Mapes and gen-erally operates independently, working on separateprojects.'5Thus, Mapes' direction of the less seniorMiller, such as it is, is attributable to his experienceand expertise on the job rather than to any superviso-ry status.'16The Employer also contends that Mapes effective-ly recommended Miller for her promotion. AlthoughBaker testified that as a practical matter Mapes' rec-ommendation was all that was necessary, the weightof the evidence indicates that the promotion was aresult of independent investigation by the directorswhich included the solicitation of Mapes' opinion.'7Miller did not approach Mapes with her request for apromotion. She went directly to Martens and metonly with him and Baker to discuss it. Furthermore.as a general rule, such personnel matters are the ex-clusive province of Baker and Martens.Finally, the Employer makes the same argumentwith respect to Mapes as it did with respect to Wein-berg concerning attendance at the breakfast meetingsand the administrative duties as head of a section.'In summary, with respect to Mullinax, Weinberg,and Mapes, Assistant Director Baker's testimonysuggests, and the Employer contends, that they effec-tively recommend the employment, promotion, anddiscipline of employees in addition to responsibly di-recting them in their work. However, as describedabove, their authority and independent judgment inthese areas are severely limited. Although their feed-The Employer in its argument that Miller is a managerial employeecontends that she "determines the OSLSA legislative position without con-sultation with Bob Mapes .. ." "This statement, which is somewhat incon-sistent with its contention regarding Mapes, does. however, support a find-ing that Miller operates independently.See National Bureau of Economic Research. Inc.. 216 NLRB 171. 172(1975).1S Id.Is See fn. I1. supraback is solicited and required, sometimes along withthat of admittedly nonsupervisory employees. theirjudgments are clearly subject to independent reas-sessment by the director and assistant director, whoalone have the power to make personnel decisions.Concerning the direction of employees, apart fromBaker's statements, the record is unanimous thatMullinax, Weinberg, and Mapes work cooperativelywith their colleagues and that their direction, such asit is, is a function of experience and expertise ratherthan authority in the interest of the Employer. Asidefrom Baker. not one witness suggested that in theevent of some unresolved dispute either Mullinax,Weinberg, or Mapes could direct a result that wouldnot be subject to independent investigation and re-view by the stipu'ated supervisors. Accordingly, wefind that the weight of the evidence demonstratesthat neither Mullinax, Weinberg, nor Mapes exercis-es the requisite independent authority that wouldwarrant their exclusion from the unit as supervisors.'9The Employer's alternative contention that Mulli-nax, Weinberg, and Mapes should be excluded fromthe unit as managerial employees is without merit.The Employer argues that all three employees formu-late, determine, and effectuate management policiesbecause they shape the Employer's policy in the ar-eas of their work such as welfare reform, legislativelobbying, and Federal food programs and as a resultcommit the Employer's manpower and resources.20We have consistently stated, however, that manage-rial authority is not vested in employees merely be-cause their work performance may influence an em-ployer's direction. See Neighborhood Legal Services..supra: General Dynamics Corporation, 213 NLRB 851(1974). In this case only the executive director andpossibly the assistant director have the authority toformulate, determine, and effectuate managementpolicies with respect to labor relations.2' Accordingly,we find that Mullinax. Weinberg, and Mapes are notmanagerial employees.Administrative SecretariesIn each of the four main SEOLS offices one of thesecretaries is designated as the administrative secre-tary. In the Columbus office the administrative secre-19 See Neighhborhhood Legal Services. In, In, supra.20 With respect to Weinberg, the Employer relies on his preparation of thegrant proposal. As noted before, h wever. his performance In this area wasclosely supervised by Baker and Martens. Moreover. Martens had the finalapproval of the proposal and submitted it himself to the granting agency.Fhus, as with Mullinax and Mapes. Weinberg's judgments are subject toinstitutional limitations and supervision and do not constitute the authorityIo formulate, determine. and effectuate management policies with respect tolabo relations.l ()n the basis of this finding and the la.ck of evidence demonstratingsufficient involvement with labor relations, we reject the Employer's argumnents that Miller and Plummer are managerial employees.598 OHIO STATE LEGAL SERVICES ASSN.tary, Angela Maddamma, is assigned to Martens andBaker. The Employer's assertion that the administra-tive secretaries in the SEOLS offices are supervisorsis without merit. There is no evidence that the ad-ministrative secretaries have anything but routine re-sponsibilities with respect to the one or two othermembers of the support staff in an office. The onlydifferences in work between the administrative secre-taries and the other secretaries are such routine du-ties as maintaining timesheets, handling petty cash,and writing checks for court costs. Their only direc-tive responsibilities are to see that the work is evenlydistributed, although such assignment of work is in-formal and essentially cooperative. Moreover, nei-ther of the two out of four administrative secretarieswho testified stated that administrative secretarieshad any authority over other employees.With respect to the confidential status of the ad-ministrative secretaries, the record clearly demon-strates that they do not work in a confidential capaci-ty for persons who formulate, determine, andeffectuate management policies with regard to laborrelations. The administrative secretaries work for themanaging attorneys. Although the managing attor-neys are stipulated to be supervisors, they are cer-tainly not persons who formulate, determine, and ef-fectuate management policies with regard to laborrelations. As noted previously, personnel matters arelaid out in detail in the personnel manual, and theEmployer's labor relations are administered in ahighly centralized fashion. Individual determinationson hiring, discipline, firings, and promotions are allmade by the central office. Staffing decisions aresimilarly made by those in charge in the Columbusoffice.The Employer makes the same contentions withrespect to the administrative secretary in the Colum-bus office, Angela Maddamma. On the supervisoryissue, the Employer does not cite any evidence estab-lishing Maddamma's authority. Her position, how-ever, as secretary for Martens and Baker does sug-gest at first glance that she is a confidentialemployee. Martens and Baker, as the Employer's topadministrators, clearly formulate, determine, and ef-fectuate management policies with respect to laborrelations. She has typed the minutes of the Boardmeetings, has typed several memoranda dealing withthe Petitioner, and has prepared letters and memo-randa concerning other personnel action, includingevaluations. Nevertheless, the record is deficient onthe critical issue 22 of whether Maddamma operatesin a confidential capacity. Her assignment to Mar-tens and Baker was a result of a recent division of22 See Ernst A Ernsl National Warehouse. 228 NLRB 590. 591 (1977)secretaries as part of a changeover from the "pool"system. Maddamma testified that she was never toldthat her role was confidential or that there were cer-tain matters that could not be farmed out to othersecretaries.2In fact, on one occasion Baker made ageneral request to all the secretaries for a volunteerto come in on a weekend to type some confidentialmatters relating to a grievance hearing. This indis-criminate request belies the Employer's contentionthat Maddamma's status is distinguishable from thatof the other secretaries. Thus, since the record doesnot establish that Maddamma's role is a confidentialone, we will include her in the unit.The Accounting SpecialistPlummer, as the accounting specialist, is responsi-ble for the Employer's financial records, maintainingits accounts and preparing its budgets and tax state-ments. She is assisted by Linda Myrick, an account-ing clerk. According to Baker, Plummer directs Myr-ick in her work, is responsible for her evaluation,could effectively recommend her discharge, and au-thorizes her overtime, vacation, leave, etc. Myrickperforms essentially routine tasks such as preparingvouchers for payment and checks, tallying the bankreconciliations, and handling petty cash reimburse-ments.The Employer contends, based on Baker's testi-mony, that Plummer is a supervisor and/or confiden-tial employee. Plummer, however, directs only oneemployee, Myrick, who at the time of the hearinghad been employed for only 5 or 6 weeks. There areno concrete examples of the supervisory authoritythat Baker testified Plummer exercises. The person-nel manual provides that such matters as leave, over-time, and vacations must be authorized by the officeadministrator, who is Plummer's superior. Myrick'swork requires little supervision except doublecheck-ing the financial work. Although Plummer assignsMyrick work, the range of tasks seems to be welldefined. Thus, Plummer's exercise of independentjudgment in that respect is limited. Any delegation ofsubstantial power to Plummer in personnel mattersappears inconsistent with the otherwise tight controlmanagement employees retain over the operation.Furthermore, since Plummer reports to Schmidt, theoffice administrator, and Baker, the assistant direc-tor, who are both responsible to Martens, if Plummeralso supervised Myrick the chain of command wouldseem to be unreasonably topheavy. Thus, the weightof the evidence demonstrates that Plummer's direc-tion of Myrick is merely incidental to her responsibil-23 It is office practice to spread work around when one secretary is over-burdened.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDities as the accounting specialist and does not involvesupervisory authority. Accordingly, in the absence ofother specific examples of supervisory authority, wefind that Plummer is not a supervisor as defined inthe Act.The Employer's alternative argument that Plum-mer is a confidential employee is without merit, inview of our decisions stating that mere access to evenconfidential financial data is not sufficient to qualifyone as a confidential employee. Planned ParenthoodAssociation of Miami Valley. Inc., 217 NLRB 1098(1975). Accordingly, we shall include Plummer in theunit.In sum, we find that the following employees mayconstitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All regular professional, paraprofessional, of-fice, and clerical employees, including the seniorstaff attorney, the staff attorneys, the legislativeagent, the project director, project coordinator,and the project assistant of the Food ActionCommunity Education Project, the law assis-tants, the law clerks, the accounting specialist,the accounting clerk, secretaries, receptionists,and clerks employed by the Employer in all itsoffices in Ohio; excluding the executive director,the assistant director, the director of litigation,the office administrator, the managing attor-neys, and all confidential employees, managerialemployees, and supervisors as defined in theAct.The unit set out above includes professional andnonprofessional employees. However, as previouslynoted, the Board is prohibited by Section 9(b)(1) ofthe Act from including professional employees in aunit with employees who are not professionals unlessa majority of the professional employees vote for in-clusion in such a unit. Accordingly, we must ascer-tain the desires of the professional employees as toinclusion in a unit with nonprofessional employees.We shall therefore direct separate elections in thefollowing voting groups:Voting Group A: All regular paraprofessional,office, and clerical employees, including thestaff attorney performing lobbying functions,the legislative agent, the project director, projectcoordinator, and project assistant of the FoodAction Community Education Project, the lawclerks, the accounting specialist, the accountingclerk, secretaries, receptionists, and clerks em-ployed by the Employer in all its offices in Ohio;excluding the executive director, the assistant di-rector, the office administrator, the director oflitigation, the managing attorneys, the seniorstaff attorney, staff attorneys performing tasksrequiring a legal degree, and all confidientialemployees, managerial employees, and supervis-ors as defined in the Act.Voting Group B: All regular professional em-ployees including the senior staff attorney, thestaff attorneys performing tasks requiring a legaldegree, law assistants employed by the Em-ployer at all its offices in Ohio; excluding theexecutive director, the assistant director, the di-rector of litigation, the office administrator, thestaff attorney performing lobbying functions,the legislative agent, the project director, theproject coordinator, and the project assistant ofthe Food Action Community Education Project,the accounting specialist, the accounting clerk,the law clerks, the secretaries, receptionists, andclerks, and all confidential employees, manage-rial employees, and supervisors as defined in theAct.The employees in the nonprofessional votinggroup A will be polled to determine whether or notthey wish to be represented by the Union.The employees in voting group B will be asked twoquestions on their ballots:(I) Do you desire that the professional em-ployees be included in a unit composed of allprofessional employees and nonprofessional em-ployees of the Employer for the purpose of col-lective bargaining?(2) Do you desire to be represented for thepurpose of collective bargaining by the OhioState Legal Services Association EmployeesUnion?If a majority of the professional employees in vot-ing group B vote "yes" on the first question, indicat-ing their wish to be included in a unit with nonpro-fessional employees, they will be so included. Theirvote on the second question will then be counted to-gether with the votes of the nonprofessional votinggroup A to determine whether or not the employeesin the whole unit wish to be represented by theUnion. If, on the other hand, a majority of profes-sional employees in voting group B vote against in-clusion, they will not be included with the nonprofes-sional employees. Their votes on the second questionwill then be separately counted to determine whetheror not they wish to be represented by the Union.There is no indication in this record that the Unionwould be unwilling to represent the professional em-ployees separately if those employees vote for sepa-600 OHIO STATE LEGAL SERVICES ASSN.rate representation. However, if the Union does notdesire to represent the professional employees in aseparate unit even if those employees vote for suchrepresentation, the Union may notify the RegionalDirector to that effect within 10 days of the date ofthis Decision and Direction of Elections.Our unit determination is based, in part, then,upon the results of the election among the profes-sional employees. However, we now make the follow-ing findings in regard to the appropriate unit:i. If a majority of the professional employees votefor inclusion in the unit with nonprofessional em-ployees, we find that the following will constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All regular professional, paraprofessional, of-fice, and clerical employees, including the seniorstaff attorney, the staff attorneys, the legislativeagent, the project director, project coordinator,and the project assistant of the Food ActionCommunity Education Project, the law assis-tants, the law clerks, the accounting specialist,the accounting clerk, secretaries, receptionists,and clerks employed by the Employer in all itsoffices in Ohio; excluding the executive director,the assistant director, the director of litigation,the office administrator, the managing attor-neys, and all confidential employees, managerialemployees, and supervisors as defined in theAct.2. If a majority of employees in each voting groupvote for the Union but a majority of professionalemployees do not vote for inclusion in the unit withnonprofessional employees, we find that the follow-ing two groups of employees will constitute separateunits appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:Unit A: All regular paraprofessional, office, andclerical employees, including the staff attorneyperforming lobbying functions, the legislativeagent, the project director, project coordinator,and project assistant of the Food Action Com-munity Education Project, the law clerks, the ac-counting specialist, the accounting clerk, secre-taries, receptionists, and clerks employed by theEmployer in all its offices in Ohio; excluding theexecutive director, the assistant director, the of-fice administrator, the director of litigation, themanaging attorneys, the senior staff attorney,staff attorney:; performing tasks requiring a legaldegree. and all confidential employees, manage-rial employees, and supervisors as defined in theAct.Unit B: All regular professional employees in-cluding the senior staff attorney, the staff attor-neys performing tasks requiring a legal degree,law assistants employed by the Employer at allits offices in Ohio; excluding the executive direc-tor. the assistant director, the director of litiga-tion, the office administrator, the staff attorneyperforming lobbying functions, the legislativeagent, the project director, the project coordina-tor. and the project assistant of the Food ActionCommunity Education Project, the accountingspecialist, the accounting clerk, the law clerks,the secretaries, receptionists, and clerks, and allconfidential employees, managerial employees,and supervisors as defined in the Act.[Direction of Elections and Excelsior footnoteomitted from publication.]601